Citation Nr: 9929254	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to June 
1946.  He died in October 1971.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for the cause of 
the veteran's death due to radiation.  A distinct claim of 
service connection for the cause of the veteran's death was 
denied by a December 1971 rating decision.  The appellant 
does not seek to reopen that claim.


REMAND

The appellant reports that the veteran was held as a prisoner 
of war near Nagasaki, Japan.  She contends that while he was 
in Nagasaki he was exposed to radiation, and that the 
radiation caused him to develop the lung cancer which 
ultimately led to his death.  She asserts that she should 
receive VA dependency and indemnity compensation (DIC) based 
on the veteran's death due to a service-connected cause.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  To establish service connection for the 
cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312 (1998).

The evidence reflects that the veteran died of lung cancer.  
VA medical records dated in August 1971 reflect that the 
veteran had a small cell bronchogenic carcinoma.  The 
certificate of death reports that the veteran died in October 
1971 of carcinomatosis due to small cell carcinoma of 
mediastinal nodes.

A radiation-exposed veteran is a veteran who participated in 
a radiation risk activity during service.  A radiation risk 
activity includes internment as a prisoner of war of the 
Japanese who was subject to the same degree of exposure as a 
member of the Hiroshima or Nagasaki occupation forces.  
Former prisoners of war who had an opportunity for exposure 
to ionizing radiation comparable to that of veterans who 
participated in the occupation of Hiroshima or Nagasaki 
include those who were interned within 150 miles of the city 
limits of Nagasaki during the period from August 6, 1945 
through July 1, 1946.  38 C.F.R. §§ 3.309(d)(3)(i), (ii), 
(vi) (1998).

Service connection for death caused by cancer which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways:

First, there are 15 types of cancer which 
will be presumptively service-connected 
under the provisions of 38 U.S.C.A. 
§ 1112(c).  Second, 38 C.F.R. § 3.311(b) 
...provides a list of "radiogenic 
diseases" which will be service-
connected, provided that certain 
conditions specified in that regulation 
are met.  Third, direct service 
connection can be established by 
"show[ing] that the disease or malady 
was incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir.1994).

Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (emphasis added).

Under the first avenue for service connection, the following 
diseases listed shall be service-connected if they become 
manifest in a radiation-exposed veteran, provided that the 
rebuttable presumption provisions of §3.307 are satisfied:  
Leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, and cancer of the urinary tract.  
38 C.F.R. §§ 3.307, 3.309(d)(1), (2) (1998).

Under the second avenue for service connection, a claim based 
on exposure to ionizing radiation will be referred to the 
Department of Veterans Affairs (VA) Under Secretary for 
Benefits for consideration as to whether the veteran was 
exposed to ionizing radiation and subsequently developed a 
radiogenic disease which first became manifest as follows: 
bone cancer within 30 years of exposure, leukemia at any time 
after exposure, posterior subcapsular cataracts six months or 
more after exposure, and other radiogenic diseases five or 
more years after exposure.  38 C.F.R. § 3.311(b)(1) (1998).

Radiogenic diseases include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(1999).

The third avenue for service connection is direct service 
connection, based on direct evidence that the cause of the 
veteran's death was incurred during service, aggravated by 
service, or caused by events during service.  The law 
governing service connection based on exposure to radiation, 
the United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.   See Combee, supra, 
34 F.3d 1039.

Pursuant to the second avenue for service connection, the RO 
referred the appellant's claim to the Department of Veterans 
Affairs (VA) Under Secretary for Benefits, for consideration 
as to whether the veteran was exposed to ionizing radiation 
and subsequently developed a radiogenic disease which first 
became manifest within the time period listed under 38 C.F.R. 
§ 3.311(b)(1).  An official from the United States Department 
of Defense Special Weapons Agency (DSWA) reported that 
records showed that the veteran had been held in a prison 
camp in the Nagasaki area.  The DWSA official provided an 
estimate of the dose of radiation to which the veteran could 
have been exposed as a result of being in that location in 
1945.  The VA Director of Compensation and Pension obtained a 
medical opinion regarding the veteran's radiation exposure 
and his lung cancer.  In that opinion, a VA physician and 
Chief Public Health and Environmental Hazards Officer 
concluded that there was no reasonable possibility that the 
amount of radiation to which the veteran was exposed in 
service caused the lung cancer that first manifested more 
than twenty years after his service.


In September 1998, the Board remanded the case to the RO to 
take the following action:

The RO should undertake all appropriate 
evidentiary development under the 
provisions of 38 C.F.R. § 3.311, to 
include obtaining a more complete 
advisory medical opinion from VA's Under 
Secretary for Health, prior to a complete 
review by VA's Under Secretary for 
Benefits, who should consider the factors 
set forth in 38 C.F.R. § 3.311(e).

The Board explained that the action on remand was necessary 
based on the Court's decision in Hilkert v. West, 11 Vet. 
App. 284 (1998).  In that decision, the Court held that, in 
considering radiation-related claims, the Under Secretary of 
Benefits must consider six factors set forth under the 
provisions of 38 C.F.R. § 3.311(e).   The Court held that 
when the medical evidence does not adequately address all six 
factors, the Board must remand the claim to obtain a medical 
opinion that is adequate for the Board to analyze the six 
factors.  Hilkert v. West, 11 Vet. App. 284, 296 (1998).

In February 1999, the Director of the VA Compensation and 
Pension Service (C & P) wrote to the Director of the 
Montgomery, Alabama, RO.  The C & P Director wrote that a new 
decision by the Court in Hilkert v. West, 12 Vet. App. 145 
(1999), had overturned the decision in Hilkert v. West, 11 
Vet. App. 145 (1999).  The C & P Director concluded that the 
item in the Board's remand requesting a more complete medical 
opinion was moot as a result of the Court's newer decision.  
The C & P Director returned the case to the RO without a new 
opinion, and the RO returned the case to the Board without a 
new opinion.

The Board notes that in the newer decision, in Hilkert v. 
West, 12 Vet. App. 145 (1999), the Court held that a 
discussion by the Under Secretary for Benefits of all of the 
factors under 38 C.F.R. § 3.311(e) is not required if the 
Under Secretary for Benefits recommends that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service.  Hilkert v. West, 12 Vet. 
App. 145, 150 (1999).  In this case, the medical opinion 
regarding the veteran stated that there was no reasonable 
possibility that the lung cancer that caused the veteran's 
death resulted from radiation exposure in service

Nonetheless, the Board notes that the Court has ruled that 
the Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As the Board remanded the 
case for a more complete medical advisory opinion, the Board 
has a duty to obtain such an opinion.  While the Board 
regrets the delay that may result from remanding the case, 
the Board feels that proceeding with a decision on the merits 
at this time would not withstand the scrutiny of the Court.


Therefore, the case is remanded to the RO for the following 
actions:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should undertake all 
appropriate evidentiary development under 
the provisions of 38 C.F.R. § 3.311, to 
include obtaining a more complete 
advisory medical opinion from VA's Under 
Secretary for Health, prior to a complete 
review by VA's Under Secretary for 
Benefits, who should consider the factors 
set forth in 38 C.F.R. § 3.311(e).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Thereafter, the case should be returned 
to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








  The six factors to be considered are as follows:  (1) The probable dose, in terms of 
dose type, rate and duration as a factor in inducing the disease, taking into account 
any known limitations in the dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; (2) The relative sensitivity of the 
involved tissue to induction, by ionizing radiation, of the specific pathology; 
(3) The veteran's gender and pertinent family history; (4) The veteran's age at time 
of exposure; (5) The time-lapse between exposure and onset of the disease; and 
(6) The extent to which exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  38 C.F.R. § 3.311(e) 
(1998).



